United States Court of Appeals for the Federal Circuit

                                        ERRATA

                                      March 10, 2008


Appeal No. 2007-1168, Erico Intl v. Vutec Corp

Precedential Opinion

Decided:               February 19, 2008

In the dissenting opinion at, page 5, line 20, in the paragraph beginning “As used by my
colleagues,” the second sentence of that paragraph should read:

       “Raising a “substantial question” concerning validity is not the same as . . .”

That is, after “validity” delete the comma and the word “it.”